DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vitaliy L. Orekhov on January 8, 2021.
The application has been amended as follows:
CLAIMS
Claim 5, line 23:  “elongated housing

	
Allowable Subject Matter
Claims 1-6, 22-29, and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, McKinney (US 3,462,360 A) discloses a system for growing algae (col. 1, lines 25-26), the system comprising: a container (10) including an inlet (17) for providing water into the container (col. 5, lines 52-54); an outlet (35) for removing water from the container (col. 6, lines 16-18); a light source or a light conductor (32; fig. 3) providing light (figs. 2 and 3); and a vortex generating mechanism (16, 46, 25) configured to induce an entrainment effect in at least a portion of water in the container, the entrainment effect moving the water in the container to create a generally circular or spiral flow of water inside the container and over the surface (col. 5, lines 54-58), wherein the vortex generating mechanism comprises: a static mechanical structure (16, 46) coupled to the inlet (influent pipe 16 is coupled to valve 17) and disposed inside the container (fig. 2) and configured to receive the water flow and output the water inside the container in a generally horizontal direction generally tangential to the generally circular or spiral flow of water (fig. 2); or a dynamic mechanical structure (25) configured to rotate inside the container (fig. 2).
Furthermore, Gibbons (US 4,690,128 A) teaches a ball valve assembly (12) configured to remove air from inside of the container (26), the lid including the outlet to which the ball valve assembly is configured to couple (figs. 2 and 4), the ball valve assembly (valve stem 12) including: an elongated housing (the tube of the valve stem 12, as shown in fig. 1) including one open end configured to connect to the outlet 
However, the prior art does not teach the combined limitations of the claims, specifically: with regard to claim 1, the light source or light conductor providing light for a surface on which algae grows inside the container, wherein the surface is a removable screen or mesh having a planar surface positioned against an inner surface of the container; with regard to claim 5, two valve balls directly coupled to one another and disposed inside of the elongated housing such that they are movable inside of the elongated housing without sealing the open end of the elongated hosing coupled to the outlet; with regard to claim 31, wherein the container includes a clear central core including a tubular cavity aligned with a central axis of the container and the static mechanical structure is disposed inside the container and includes (1) an inlet pipe disposed inside of the cavity of the clear central core and configured to receive water from the inlet and (2) a plurality of distributor outlets configured to distribute the water received from the inlet via the inlet pipe at different locations near a bottom surface of the container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRADY W FRAZIER/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647